Interim Decision #1497

MAT= OF WANG
In Visa Petition Proceedings
A-12567835
Decided by Acting Regional Commissioner July 19,'1985
Beneficiary, who possesses a master's degree in library science, is eligible for
first preference status under section 203(a) (1), Immigration and Nationality
Act, as amended, as assistant catalogue librarian in a university's internationally famous medical library since the position. duties for which her
services are requested are not subordinate but rather correspond in level of
responsibility to those of a senior librarian.

This case comes forward on appeal from the decision of the Acting
District Director, San Francisco, who on May 10, 1965, denied the
petition as follows:
The duties the beneficiary would perform as an Assistant Catalogue LibrarIA" (classify and catalogue medical books according to a modified Library of
Congress system; also work with circulation, reference, ordering and processing materials) are not complex and could be learned in a relatively short period of time. Therefore, the-duties of the position do not meet the criteria for
first preference classification.

• The petitioner, Stanford University, is a well-established instituof higher education.' It was established in, 1885, has over 6,000
employees and a student enrollment of over 10,000 from all parts of
the United States and -foreign countries.
The petitioner seeks the services of the beneficiary to serve in the
capacity of "Assistant Catalogue Librarian" in the Lane Medical
Library School of Medicine, a division of Stanford University. In
the petition the duties of the position are described as follows:
tion

Mrs. Wang will classify and catalogue medical books according to a moiLfied
Library of Congress system. She will also work with circulation, reference,
ordering and processing materials. Because the library is small (14 employees) she win have an opportunity to become familiar with the complete
library process, not just one department. She will have a wide variety of
experience over and above the specific department where her chief responsibility will lie.

282

Interim Decision #1497
The petitioner has stated that the duties to be performed by the
beneficiary require a person with a Master of Library Science Degree.
Beneficiary is a 26-year-old married female, a native and citizen of
China. She entered the United States on February 12, 1962, as a student and has been enrolled in the University of West Virginia, University of Oregon, and University of California at Berkeley in the
Graduate Division-devoted to studies in Library Science. She obtained a Master of Library Science Degree from the University of
California on September 6, 1963, which was followed by 18 months of
practical training in Library Science, 6 months at San Jose State College, San Jose, California, and 12 months at the School of Medicine
at Stanford University. Following completion of the training period
she continued her employment with petitioner as Assistant Catalogue
Librarian where she is still employed.
In the brief in support of the appeal petitioner has pointed out that
the beneficiary's responsibilities and duties are in reality -those of an
"Assistant Librarian" which should more properly be the title. of the
position for which petitioned and that the title "Assistant Librarian"
should not be confused with "Library Assistant." The Work Trait
Requirethents Handbook published by the United States Employ- ,
meat service:shows that to qualify for the position of "Library Assistant," Code 1-20.01, only 6 months to 1 year of specific vocational
preparation are required, but that for the position of "Librarian,"
Code 0-23.20, from 4 to 10 years of specific vocational preparation are
required.

On March 23, 1965, the United States Employment Service, Department of Libor, advised as follows: "A librarian. -must have successfully completeci5 years of college through which a master's degree
in library science was obtained. A petition for a librarian who does
not have the required formal education must be accompanied by a
clearance-order." The Dictionary of Occupational Titles, Volume 1,
defines the term "assistant" as "a general term applied to a worker
who assists another" and goes on to state "tha same classification
should be assigned. to the worker assisted except when the duties performed by the assistant are clearly subordinate to and different from
those of the worker assisted." Petitioner asserts that the duties of
beneficiary are not subordinate and that the work for which Mrs.
Wang is responsible would. correspond to the level of responsibility of
a "Librarian II" or "Senior Librarian." The Medical Library has
over 170,000 volumes, is internationally famous with demands for its
books coming from Libraries in all parts of the. United States and
foreign countries. The material is highly technical with rare serial
supplements from all over the world and in many languages. Peti283

Interim Decision #1497
tioner states that only a person with a Master of Library Science,
Degree can perform the duties of the position. It must be concluded
that the services of the beneficiary are urgently needed because of her
high education, technical training and specialized experience and that
the beneficiary is qualified to perform the duties of the position. The
appeal will be sustained.
ORDER: It is ordered that the decision of the District Director be
revoked.
it is further ordered that the appeal be.sustained and the petition
granted.

284

